Citation Nr: 1218022	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for non-obstructive coronary artery disease/ischemic heart disease, claimed to have resulted from VA laparoscopic appendectomy in July 2007 or associated follow-up VA treatment in July/August 2007.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a chronic respiratory disability, claimed to have resulted from VA laparoscopic appendectomy in July 2007 or associated follow-up VA treatment in July/August 2007.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to May 1967.  The TDIU issue is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  Each of the other issues is before the Board on appeal from a March 2010 rating decision by the RO.  In January 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.

At the January 2012 Board hearing and in a recent undated written brief the Veteran's attorney explained that the Veteran believes several aspects of his claims of entitlement to compensation under 38 U.S.C.A. § 1151 have not been recognized and adjudicated by the RO.  Upon reviewing the statements of the Veteran and his attorney, including a March 2010 written explanation of contentions, the Board observes that the Veteran has referred to residuals of a blood clot, a 'raging infection,' and residuals of a collapsed right lung as disabilities for which he seeks compensation under 38 U.S.C.A. § 1151.  The lung issue appears to be reasonably encompassed within the scope of the respiratory disability claim currently on appeal.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a blood clot and residuals of an unspecified infection have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159 (2011).

At the January 2012 Board hearing, the Veteran testified that he received medical attention at 'Pauls Valley Hospital' that may be potentially pertinent to issues currently on appeal, particularly those issues involving compensation under 38 U.S.C.A. § 1151.  VA treatment records refer to potentially pertinent treatment at that private facility, including: (1) a July 2007 VA report indicating the Veteran was diagnosed with right lower lobe pneumonia at Pauls Valley Hospital within a day of his discharge from a VA hospitalization, and (2) an August 2007 VA report indicating that the Veteran was seen at Pauls Valley Hospital with complaints leading to a diagnosis of deep vein thrombosis and possible pulmonary embolism.

Furthermore, the recent undated brief submitted by the Veteran's attorney further specifies pertinent treatment at 'Lindsay Municipal Hospital' and 'Purcell Municipal Hospital' from the same time period.  A review of the claims file reveals that documentation of such private treatment is not of record.  There is no indication that the RO procured VA 21-4142 authorization release forms from the Veteran in order to obtain the complete records from these private medical facilities.  Any such records are pertinent evidence, and further development for the complete pertinent treatment records is necessary.

Additionally, the Veteran's January 2011 Board hearing testimony revealed that his initial VA audiological consultation took place in or around the year 2004.  Currently, the claims-file contains VA medical records dating back only to 2007.  The Board also observes that the Veteran's representative stated during the January 2012 Board hearing that "also when [the Veteran] was in the hospital for the appendectomy, he also had an audiology consult" in "July 2007."  Records of such evaluation likewise do not appear to be in the claims-file.  Records of such audiological evaluations would be pertinent evidence to the hearing loss issue.  Accordingly, further development for the complete pertinent VA treatment records is necessary.

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and release) requested in connection with a claim for VA compensation benefits is not received within a year of the request the claim is to be considered abandoned.

The Veteran seeks service connection for hearing loss.  He was afforded VA audiological examinations in February 2010 (a fee-basis VA examination) and in June 2010; however, on careful review of the examination reports, the Board finds that they are inadequate.  The February 2010 examination report essentially concludes that "a diagnosis is not possible because poor reliability."  However, other evidence including the June 2010 VA examination report indicates a current diagnosis of bilateral hearing loss with test results meeting VA criteria to be considered disabling.  The June 2010 VA examination report, however, does not include an etiology opinion with an adequate rationale.  It simply concludes that the "veteran's current hearing loss was not caused by or a result of military loud noise exposure as veteran's service medical records reveal hearing within normal limits at enlistment and separation from the military."  The report fails to address essential factual elements pertinent to the Veteran's claim, such as the fact that the Veteran's May 1967 service separation examination report shows an upward shift in the auditory thresholds at multiple frequencies in each ear (including with consideration of applicable conversion of ASA units to ISO (ANSI) units) when compared to the May 1964 service enlistment examination report.  (The Board also notes that the auditory thresholds recorded in a March 1967 service examination report also reflect an upward shift at multiple frequencies in each ear when compared to the May 1964 enlistment examination.)
It is well-established in caselaw (See Hensley v. Brown, 5 Vet. App, 155 (1993)) that service connection for hearing loss is not precluded where 'hearing was within normal limits on audiometric testing at separation from service.'  The Court's discussion cited to, and acknowledged agreement with the '[VA] Secretary's assertion' that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a 'disability' under 38 C.F.R. § 3.385, and (b) postservice audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the postservice findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

The Board observes that service connection has separately been established for tinnitus on the basis of exposure to acoustic trauma during the Veteran's military service.  Under these circumstances, the Veteran should be afforded another VA audiological examination to determine the etiology of his bilateral hearing loss.

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for non-obstructive coronary artery disease/ischemic heart disease as well as for chronic respiratory disability, both claimed to have resulted from VA laparoscopic appendectomy in July 2007 or associated follow-up VA treatment in July/August 2007.  He alleges that he suffers from new or additional cardiovascular and respiratory disabilities as a result of improper medical care at the VA facility.  Specifically, including as explained in the Veteran's March 2010 written statement, he alleges that VA failed to timely diagnose his appendicitis in July 2007, then improperly performed the laparoscopic appendectomy and allowed infection to spread within his body, then discharged him from the hospital while he remained unwell.  He reports that shortly following the July 2007 discharge from VA hospitalization, he visited a private hospital's emergency room (Pauls Valley General Hospital) and was diagnosed with significant illness and was informed by a doctor that his VA surgery had been evidently 'dirty.'  The Veteran further reports that when he was thereafter readmitted to the VA hospital, the consequences of the allegedly improper medical care led to development of a blood clot, a pulmonary embolism, infection, and follow-up surgery.  He further alleges that additional cardiovascular and respiratory problems have followed as a consequence of his July and August 2007 VA medical treatment.

The Veteran's VA treatment records document that he underwent a laparoscopic appendectomy at a VA medical facility during a hospitalization in July 2007, and shortly after discharge from his first July 2007 hospitalization he required a subsequent VA hospitalization spanning into August 2007.  In August 2007, he underwent a follow-up exploratory laprotomy and abdominal washout.  VA medical records during and following that period show that the Veteran has been treated for various respiratory, vascular, and cardiac pathologies such as deep vein thrombosis (DVT), pulmonary embolism, pleural effusion, pneumonia, non-obstructive coronary artery disease, and findings consistent with ischemic heart disease.  He has provided competent testimony reporting worsening lay-perceivable respiratory difficulties, and various medical records refer to respiratory problems.

There is currently no medical opinion of record addressing the nature and etiology of the Veteran's claimed cardiovascular and respiratory disabilities with regard to the Veteran's contentions.  The Board finds that VA examinations to secure medical nexus opinions are warranted.  The 'low threshold' standard as to when an examination or nexus opinion is necessary has been met, consistent with the standard outlined by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's claim seeking TDIU, that matter is inextricably intertwined with the appeals seeking service connection and compensation under 38 U.S.C.A. § 1151; hence, consideration of that matter must be deferred pending completion of the necessary development and resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received (a) for hearing loss, (b) in connection with any disability contended to be related to his VA surgeries in July and August 2007 (including his reported treatment at Pauls Valley General Hospital, Lindsay Municipal Hospital, and Purcell Municipal Hospital in the weeks surrounding the two VA procedures), (c) for coronary artery disease/ischemic heart disease, (d) for respiratory disease, and (e) for any other disability associated with his claim of unemployability.  He should also be asked to provide all releases necessary for VA to secure any private records of such treatment or evaluation.

The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran, specifically including records of (a) VA treatment he received in or around 2004 (specifically including an audiological evaluation), (b) an audiological evaluation during his VA hospitalization in July or August 2007, (c) private treatment records from Pauls Valley General Hospital, Lindsay Municipal Hospital, and Purcell Municipal Hospital including in July/August 2007, and (d) and any pertinent VA treatment records that may have been generated since the last RO review of this matter in October 2011 (to exclude those treatment records already of record).  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

2.  The RO should then forward the Veteran's claims file (to include this remand) to the VA audiological examiner/opinion provider who prepared the June 2010 VA examination report for review and an addendum medical opinion clarifying and expanding upon her earlier statement.  The provider must explain the rationale for the opinion, to include discussion of the Veteran's upward shift in hearing thresholds at multiple frequencies in each ear when comparing his March 1967 and May 1967 service separation examination reports to his May 1964 service entrance examination.  The provider should also discuss the Veteran's exposure to acoustic trauma in service (the basis of a grant of service connection for tinnitus) and identify other possible etiologies (and if any other etiology is deemed more likely, why that is so).  The provider should specifically opine (with explanation of rationale, citing to factual data and medical literature) as to whether there is any medical basis for disassociating the etiology for the Veteran's hearing loss from the etiology for his tinnitus (which is service-connected).

If the June 2010 VA examiner is no longer available to review the records, or is unable to offer the opinion sought, the Veteran's claims file should be forwarded to another audiologist for review and the medical opinion sought.  

3.  The RO should then arrange for the Veteran to be examined by an appropriate physician to secure a medical advisory opinion in connection with his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for non-obstructive coronary artery disease/ischemic heart disease.  The Veteran's claims file must be reviewed in conjunction with the examination, and the history elicited from the Veteran must include his allegations as to what specific disability or aggravated/worsened disability, i.e., pathology, symptoms, impairment, he believes has resulted from VA treatment (or lack thereof).  Any tests or studies deemed necessary must be completed

Based on a review of the record, and the examination, the consulting physician should provide opinions responding to the following:

(a) Please identify any (and all) new or aggravated coronary artery disease/ischemic heart disease diagnoses the Veteran is shown to have following his VA treatment in July and August 2007.  For each diagnosis found, please identify the new or aggravated disability (by pathology and associated impairment of function).

(b) Is any new or aggravated chronic coronary artery disease/ischemic heart disease diagnosis shown to be due to improper medical diagnosis and treatment (or lack thereof) or any other instance of fault in the treatment the Veteran was provided at the VA medical facility?  The explanation of rationale for the response to this question should address the standard of care the Veteran received.

(c) Is any additional disability resulting from VA treatment due to an unforeseen event.

The examiner should identify all etiological factors implicated in any new or aggravated coronary artery disease/ischemic heart disease diagnoses shown since the Veteran was treated by VA in July and August 2007.

The examiner must explain the rationale for all opinions.

4.  The RO should also arrange for the Veteran to be examined by an appropriate physician to secure a medical advisory opinion in connection with his claim seeking compensation under 38 U.S.C.A. § 1151 for a chronic respiratory disability.  The Veteran's claims file must be reviewed in conjunction with the examination, and the history elicited from the Veteran must include his allegations as to what specific disability or aggravated/worsened disability, i.e., pathology, symptoms, impairment, he believes has resulted from VA treatment (or lack thereof).  

Based on a review of the record, and the examination, the consulting provider should offer opinions responding to the following:

(a) Please identify any (and all) new or aggravated respiratory disability the Veteran is shown to have following his VA treatment in July and August 2007.  If so, please identify the new or aggravated disability (by pathology and associated impairment of function).

(b) Is any new or aggravated chronic respiratory disability shown to be due to improper medical diagnosis and treatment (or lack thereof) or any other instance of fault in the treatment the Veteran was provided at the VA medical facility?  The explanation of rationale for the response to this question should address the standard of care the Veteran received.

(c) Is any additional disability resulting from VA treatment due to an unforeseen event.

The examiner should identify all etiological factors implicated in any new or aggravated respiratory disability shown since the Veteran was treated by VA in July and August 2007.
The examiner must explain the rationale for all opinions.

5.  The RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The RO must ensure that the examiners have access to factual evidence that is not contained in the claims file but exists in Virtual VA.  If any report is insufficient, it must be returned to the examiner for corrective action.

6.  The RO should then re-adjudicate the claims.  If any claim on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

